 



Exhibit 10.3
SECURITY AGREEMENT ACKNOWLEDGMENT
     This Security Agreement Acknowledgment (this “Acknowledgment”) is dated as
of June 28, 2007, by the Shingle Springs Tribal Gaming Authority (“Debtor”), an
instrumentality of the Shingle Springs Band of Miwok Indians, a federally
recognized Indian Tribe (the “Tribe”), and Lakes KAR-Shingle Springs, LLC
(“Secured Party”).
RECITALS
     WHEREAS, the Tribe executed and delivered that certain Security Agreement
in favor of Secured Party dated October 13, 2003 (the “Security Agreement”),
pursuant to which the Tribe granted Secured Party a security interest in the
Collateral referred to therein, comprising furnishings and equipment;
     WHEREAS, the Tribe has provided for the orderly management of the Tribe’s
gaming operations by establishing the Debtor as an unincorporated
instrumentality of the Tribe’s tribal government to conduct the Tribe’s gaming
operations, to own the assets of such gaming operations and to have segregated
assets and liabilities from the rest of the Tribe’s tribal government assets and
liabilities;
     WHEREAS, in connection therewith and pursuant to an Assignment and
Assumption Agreement dated as of April 20, 2007, by and among the Tribe, Debtor
and Secured Party (the “Assignment and Assumption Agreement”), Debtor assumed
obligations of the Tribe under (i) that certain First Amended and Restated
Agreement Regarding Gaming Development and Management Agreement dated October
13, 2003 (as amended by an Amendment dated June 16, 2004 and a Second Amendment
dated January 23, 2007, the “2003 Memorandum Agreement”), (ii) the Interim
Promissory Note of the Tribe dated January 23, 2007 payable to the order of
Secured Party in a principal amount of up to $60,000,000 (the “Interim
Promissory Note”), (iii) the Operating Note of the Tribe dated October 13, 2003
payable to the order of Secured Party (the “Operating Note”), and (iv) other
Transaction Documents (as defined in the 2003 Memorandum Agreement);
     WHEREAS, in connection with and pursuant to the Assignment and Assumption
Agreement, Debtor assumed all obligations of the Tribe under and has become
bound as a new debtor by the Security Agreement;
     WHEREAS, Section 10 of the Assignment and Assumption Agreement provides
that the parties thereto will execute and deliver such additional documents and
take such additional actions as may be reasonably requested by a party for the
purpose of implementing or effectuating the provisions of the Assignment and
Assumption Agreement, and Secured Party has requested that this Acknowledgment
be so executed and delivered;

 



--------------------------------------------------------------------------------



 



     WHEREAS, the Debtor anticipates entering into an equipment financing in an
aggregate principal amount of up to $85,000,000 (the “FF&E Financing”), the
proceeds of which will be used solely to finance the acquisition by the Debtor
of, or the entry into a capital lease by the Debtor with respect to, furniture,
furnishings and equipment to be used in the ordinary course of the business of
the Debtor (“FF&E”);
     WHEREAS, the collateral for the FF&E Financing will consist of FF&E to be
purchased pursuant to and with the proceeds of such FF&E Financing (such
collateral being referred to herein as the “FF&E Collateral”);
     WHEREAS, the Debtor has requested that Secured Party not claim a security
interest in the FF&E Collateral until such time as such FF&E Financing shall
have been paid in full or otherwise discharged or defeased or until such time as
the FF&E Collateral shall no longer secure the FF&E Financing; and
     WHEREAS, Debtor and Secured Party have executed and delivered a Third
Amendment dated as of May 17, 2007 (the “Third Amendment”) to the 2003
Memorandum Agreement (the 2003 Memorandum Agreement, as amended by such Third
Amendment and as the same may from time to time hereafter be further amended,
being herein referred to as the “Amended Memorandum Agreement”);
     NOW, THEREFORE, in consideration of the above recitals and the mutual
covenants hereinafter set forth, the parties hereto agree as follows:
     1. Acknowledgments.
          (a) Capitalized terms used herein and not otherwise defined herein, as
well as capitalized terms used in the Security Agreement and not otherwise
defined therein, shall have the meanings ascribed to such terms in the Amended
Memorandum Agreement.
          (b) Debtor confirms each acknowledgment and agreement set forth in
Section 5 of the Assignment and Assumption Agreement.
          (c) Without limiting the generality of the foregoing, Debtor hereby
confirms (i) that the Security Agreement is binding upon Debtor as the Debtor
thereunder, as if Debtor had originally been a party thereto, and (ii) that the
Secured Obligations (as defined in the Security Agreement) include the
obligations of the Debtor under the Amended Memorandum Agreement, other
obligations assumed by the Debtor pursuant to the Assignment and Assumption
Agreement (including, without limitation, obligations under the Interim
Promissory Note and the Operating Note, Debtor’s assumption of which Debtor also
hereby confirms), and such obligations as remain obligations of the Tribe in
accordance with the provisions of the Assignment and Assumption Agreement.
Debtor confirms that the Security Agreement constitutes a Transaction Document
(as defined in the Amended Memorandum Agreement).

2



--------------------------------------------------------------------------------



 



          (d) Debtor further makes and confirms, as of the date hereof, all
representations and warranties of the Debtor set forth in the Security Agreement
(except, with respect to the representation and warranty set forth in Section
4(f) of the Security Agreement, the appropriate address of Debtor is the address
referred to in Section 3 below).
          (e) Debtor acknowledges that, with respect to the Interim Promissory
Note, such Interim Promissory Note evidences the aggregate unpaid principal
amount of advances under the Transition Loan (as defined in the Amended
Memorandum Agreement) not to exceed $60,000,000, together with interest thereon
as provided therein, including without limitation any such accrued interest as
may hereafter be capitalized (whether or not, if the capitalization of such
interest is deemed to be a principal advance, the aggregate amount of principal
advances exceeds $60,000,000).
     2. Certain References. Debtor acknowledges and confirms that, as used in
the Security Agreement (a) “Enterprise,” and all defined terms incorporated in
the definition of such term, shall have the meanings ascribed to such terms in
the Amended Memorandum Agreement, (b) “Gaming Site” shall refer to the Tribal
Lands (as defined in the Amended Memorandum Agreement) located in El Dorado
County, California, used as the site for operating and constructing the Facility
(as defined in the Security Agreement) and the Enterprise, and (c) “Amended
Memorandum Agreement” shall refer to the Amended Memorandum Agreement. The
reference in Section 5(a) of the Security Agreement to “Gaming Enterprise Site”
shall be deemed to refer to “Gaming Site.”
     3. Notice Addresses. Notice addresses for Debtor and Secured Party shall be
the same as those provided in the Amended Memorandum Agreement for such parties.
     4. FF&E Collateral. Secured Party hereby agrees that, notwithstanding
anything in the Security Agreement to the contrary, no security interest granted
by the Debtor to Secured Party pursuant to the Security Agreement shall attach
to the FF&E Collateral unless and until (i) the FF&E Financing (and any renewal,
refunding, replacement or refinancing thereof) shall be paid in full or
otherwise discharged or defeased, or (ii) with respect to any item of FF&E
Collateral, such item otherwise shall be released and no longer constitute FF&E
Collateral.
     5. Governing Law. This Acknowledgment and the Security Agreement shall be
governed by, and construed and enforced in accordance with, the internal laws of
the State of California (including the UCC, which UCC shall apply without regard
to any provision therein that would otherwise provide that such UCC is
inapplicable to the Tribe or any Tribal Party, whether based upon the fact that
the Tribe or any Tribal Party is deemed to be a governmental body or otherwise);
except that (i) to the extent that California law does not recognize or provide
for the creation, attachment, perfection, priority or enforcement of the
security interest granted by the Security Agreement in any Collateral (as
defined in the Security Agreement) that is recognized or provided for under the
Tribal UCC, then the Tribal UCC shall apply thereto so as to give effect to such

3



--------------------------------------------------------------------------------



 



creation, attachment, perfection, priority or enforcement, and (ii) to the
extent that such Tribal UCC shall under any circumstances otherwise be more
favorable to Secured Party than to Debtor, then under such circumstances and to
such extent the Tribal UCC shall apply. As used in this provision, “Tribal
Party” has the meaning ascribed to such term in the Tribal UCC, “Tribal UCC”
means the Tribe’s Secured Transactions Ordinance, and “UCC” has the meaning
ascribed to such term in the Security Agreement.
     6. Counterparts. This Acknowledgment may be executed in any number of
counterparts and by facsimile, each of which when so executed and delivered
shall be deemed an original, but all of which shall together constitute one and
the same agreement.
     7. Dispute Resolution; Limited Waiver of Sovereign Immunity. Any dispute in
connection with this Acknowledgment shall be subject to the dispute resolution
procedures and limited waiver of sovereign immunity contained in the Amended
Memorandum Agreement and the Resolution of Limited Waiver (as defined in the
Amended Memorandum Agreement), the terms of which are incorporated by reference
herein.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Acknowledgment to
be duly executed and delivered under seal by their respective duly authorized
officers as of the date first above written.

                  DEBTOR:    
 
                SHINGLE SPRINGS TRIBAL GAMING AUTHORITY    
 
           
 
  By:   /S/ Nicholas H. Fonseca    
 
                Name: Nicholas H. Fonseca         Title: Chairman, Tribal
Counsel    
 
           
 
  And:   /S/ Richard Lawson    
 
                Name: Richard Lawson         Title: Chairman    
 
                SECURED PARTY:    
 
                LAKES KAR-SHINGLE SPRINGS, LLC    
 
           
 
  By:   /S/ Damon E. Schramm    
 
                Name: Damon E. Schramm         Title: General Counsel    

5